Citation Nr: 1440316	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  09-21 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable initial disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION


The Veteran served on active duty from December 1968 to December 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2012 rating decision of the Appeals Management Center (AMC) of the Department of Veterans Affairs (VA).  The Philadelphia, Pennsylvania, Regional Office (RO) has jurisdiction over the claim.  

A review of the procedural history of this claim is instructive.  The Veteran first sought service connection for bilateral hearing loss in July 2008.  His claim was initially denied in a December 2008 rating decision.  The Veteran filed a timely notice of disagreement, and the RO issued a statement of the case in May 2009.  The Veteran filed a timely substantive appeal.  He offered testimony before a member of the Board in April 2011.  The Board granted service connection in a November 2011 decision.

The AMC issued the rating decision on appeal here in January 2012.  In that decision, the AMC granted service connection for bilateral hearing loss and assigned a noncompensable disability rating.  The Veteran filed a timely notice of disagreement with the rating assigned.  In May 2013, the Board remanded the claim of entitlement to an increased initial rating in order that a statement of the case could be issued.  That document was issued in August 2013, and the Veteran filed a substantive appeal in September 2013.  The Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge in June 2014.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

At his June 2014 hearing, the Veteran stated that he received treatment from a private provider for his service-connected bilateral hearing loss.  Records from this provider have not been obtained, nor has the Veteran submitted this information on his own.  This case must be remanded in order that VA may attempt to obtain these records.  Additionally, the Veteran refers to treatment from Lebanon VA Medical Center and indicates he had audio testing done in January 2014.  On remand, any unassociated, relevant VA treatment records, to include any audiological testing, should be obtained and associated with the Veteran's claims file on remand.

Accordingly, the case is REMANDED for the following actions:

1.  With all necessary assistance from the Veteran, attempt to obtain any outstanding private treatment records regarding his service-connected bilateral hearing loss.  Inform the Veteran that, in lieu of providing releases for VA to obtain these records, he may submit them directly.  

2.  Obtain the Veteran's relevant VA treatment records dated from September 2012 and thereafter and associate them with his claim file, to include any audiological testing results.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



